Earle, J.,
dissenting. I think the verdict should be set aside, as unsupported by proof. ' A proposition to purchase by one,,and *91an assent to sell by another, do not make a contract; and here there is nothing more. There is no stipulation as to price; no valuation by the proposed referee; no time, nor mode of payment; and no satisfactory evidence of a delivery of the negroes, in pursuance of the contract of sale. Under such circumstances, I think, the jury should not be encouraged to find verdicts on vague presumptions. The fact, that the plaintiff had brought trover for the same negroes, thereby disavowing a contract of sale, ought to be conclusive against him in this action.
Clarke and M’Dowall, for the motion.
Buchanan and Gregg, contra.
[In this dissenting opinion, Butler, J. concurred.]